                   Case 19-11739-LSS               Doc 643       Filed 02/14/20         Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administered)
                                                                Re: Docket No. 620
                         SECOND ORDER EXTENDING THE PERIOD TO
                      REMOVE ACTIONS PURSUANT TO 28 U.S.C. § 1452 AND
                       FEDERAL RULE OF BANKRUPTCY PROCEDURE 9027
                           THROUGH AND INCLUDING MAY 4, 2020

                  Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), for entry of an order (this “Order”) further extending the

period within which the Debtors may remove actions pursuant to 28 U.S.C. § 1452 and Rule 9027 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), as more fully set forth in the

Motion; and it appearing that this Court has jurisdiction to consider the Motion pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012; and this Court having found that it may enter a

final order consistent with Article III of the United States Constitution; and the Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and due and proper notice having been provided to the parties provided for in the Motion and

no further notice being necessary; and the legal and factual bases set forth in the Motion establishing


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold Class Holdings
LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC (1035). The Debtors’
principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.

DOCS_DE:227213.1 39566/002
                   Case 19-11739-LSS             Doc 643      Filed 02/14/20     Page 2 of 2




just and sufficient cause to grant the relief requested therein; and the relief granted herein being in the

best interests of the Debtors, their estates, creditors, and all parties in interest; and upon due

deliberation given, IT IS HEREBY ORDERED THAT:

                 1.          The time period provided by Bankruptcy Rule 9027 within which the Debtors

may file notices of removal of related proceedings under Bankruptcy Rule 9027(a)(2) is enlarged and

extended through and including May 4, 2020 (the “Pre-Petition Removal Deadline”).

                 2.          The Pre-Petition Removal Deadline applies to all matters specified in

Bankruptcy Rule 9027(a)(2)(A), (B), (C).

                 3.          The time period provided by Bankruptcy Rule 9027 within which the Debtors

may file notices of removal of related proceedings under Bankruptcy Rule 9027(a)(3) is enlarged and

extended to the later of (i) May 4, 2020, and (ii) the time period specified in Bankruptcy Rule

9027(a)(3)(A) and (B) (i.e. the shorter of (A) 30 days after receipt, through service or otherwise, of a

copy of the initial pleading setting forth the claim or cause of action sought to be removed, or (B) 30

days after receipt of the summons if the initial pleading has been filed with the court but not served

with the summons) (the “Post-Petition Removal Deadline”).

                 4.          The Post-Petition Removal Deadline applies to all matters specified in

Bankruptcy Rule 9027(a)(3).

                 5.          This Order is without prejudice to the Debtors’ rights to seek further extensions

of the time within which to remove related proceedings.

                 6.          This Court shall retain jurisdiction over all matters arising from or related to

the implementation, interpretation, or enforcement of this Order.




DOCS_DE:227213.1 39566/002                                2
         Dated: February 14th, 2020                           LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE
